—In an action to recover damages for personal injuries, the defendant Pfizer, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Greenstein, J.), dated May 16, 1995, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the motion of the defendant Pfizer, Inc., for summary judgment dismissing the complaint insofar as asserted against it is granted.
After the defendant Pfizer, Inc., made out a prima facie case for summary judgment, the plaintiff, in her opposing papers, failed to establish that Pfizer, Inc., the abutting landowner, "made the condition of the [sidewalk] more hazardous by plowing” (Oley v Village of Massapequa Park, 198 AD2d 272, 273; Herrick v Grand Union Co., 1 AD2d 911; Kelly v Rose, 291 NY 611; Connolly v Bursch, 149 App Div 772; Spicehandler v City of New York, 303 NY 946; Bricca v New York Tel. Co., 37 AD2d 564). Accordingly, the motion of Pfizer, Inc., for summary judgment dismissing the complaint insofar as asserted against it must be granted. Miller, J. P., O’Brien, Goldstein and McGinity, JJ., concur.